DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a ground engaging tool system" in claims 11 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recite limitations of "the ground engaging tool system." However, claim 1 (from which claims 3-5 depend) sets forth the ground engaging tool system within a functional limitation of the first link. Thus, the ground engaging tool system is not an element of the claimed invention, but rather something upon which the claimed invention is "configured to" act, and claims 3-5 are indefinite because it is unclear if they merely describe a functional capability of the claimed system or if the ground engaging tool system is meant to be a part of the claimed system and the structural limitations of claims 3-5 are actually required. Therefore, claims 3-5 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornung et al. (US 5,398,771)

Regarding claim 1, Hornung discloses a system, comprising a wheel carrier system, comprising:
a first wheel carrier arm (arm of 104 extending from 22 to 90) configured to couple to a wheel and to a wheel carrier frame (see Figs. 4, 5, 7);
a first link (including 86 and/or connection of 86 to 90) configured to rotate a ground engaging tool system with respect to a row unit to transition the ground engaging tool system from a lowered position to a raised position; and
an actuator (100) configured to simultaneously rotate the first wheel carrier arm from a first position to a second position and the ground engaging tool system from the lowered position to the raised position.

Regarding claim 2, Hornung discloses the actuator (100) comprising a hydraulic actuator, electric actuator, or a combination thereof (see col. 6, lines 22-27).

Regarding claim 3, Hornung discloses the ground engaging tool system comprising a ground engaging tool frame (including 72, 73) configured to rotatingly couple to a mount (including 70) of the row unit and configured to couple to the first link.

Regarding claim 4, Hornung discloses the ground engaging tool system further comprising an arm (including 59, 60, and/or 61) configured to couple to the ground engaging tool frame and to a ground engaging tool.

Regarding claim 5, Hornung discloses the ground engaging tool comprising a coulter disk (including 56).

Regarding claim 9, Hornung discloses an agricultural implement (including 26), wherein the wheel carrier system is configured to couple to the agricultural implement.

Regarding claim 10, Hornung discloses the row unit (see Fig. 6), wherein the row unit is configured to couple to the agricultural implement.

Regarding claim 11, Hornung discloses an agricultural implement system, comprising:
a row unit comprising a ground engaging tool system (including 59, 60, 61, and/or 65) configured to engage soil with a ground engaging tool;
a wheel carrier system coupled to the ground engaging tool system, comprising:
a first wheel carrier arm (arm of 104 extending from 22 to 90) configured to couple to a wheel and to a wheel carrier frame (see Figs. 4, 5, 7);
a first link (including 86 and/or connection of 86 to 90) configured to rotate the ground engaging tool system with respect to the row unit to transition the ground engaging tool system from a lowered position to a raised position; and
an actuator (100) configured to simultaneously rotate the first wheel carrier arm from a first position to a second position and the ground engaging tool system from the lowered position to the raised position.

Regarding claim 12, Hornung discloses the actuator (100) comprising a hydraulic actuator, electric actuator, or a combination thereof (see col. 6, lines 22-27).

Regarding claim 13, Hornung discloses the ground engaging tool system comprising a ground engaging tool frame (including 72, 73) configured to rotatingly couple to a mount (including 70) of the row unit and configured to couple to the first link.

Regarding claim 14, Hornung discloses the ground engaging tool system comprising an arm (including 59, 60, and/or 61) configured to couple to the ground engaging tool frame and to a ground engaging tool.

Regarding claim 15, Hornung discloses the ground engaging tool comprises a coulter disk (including 56).

Regarding claim 19, Hornung discloses an agricultural implement, comprising:
a toolbar (26);
a row unit configured to couple to the toolbar, the row unit comprising a ground engaging tool system (including 59, 60, 61, and/or 65) configured to engage soil with a ground engaging tool (such as 55);
a wheel carrier system configured to couple to the toolbar and to the ground engaging tool system, comprising:
a wheel carrier arm (arm of 104 extending from 22 to 90) configured to couple to a wheel (such as 22) and to a wheel carrier frame (including structure of 90; see Figs. 4, 5, 7);
a link (including 86 and/or connection of 86 to 90) configured to rotate the ground engaging tool system with respect to the row unit to transition the ground engaging tool system from a lowered position to a raised position; and
an actuator (100) configured to simultaneously rotate the wheel carrier arm from a first position to a second position and the ground engaging tool system from the lowered position to the raised position.

Regarding claim 20, Hornung discloses the actuator (100) comprising a hydraulic actuator, electric actuator, or a combination thereof (see col. 6, lines 22-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hornung in view of Sylvester (US 4,191,262).

Regarding claims 6 and 16, Hornung discloses the system of claim 1 and 11, as set forth above. Hornung does not explicitly disclose a second wheel carrier arm configured to couple to the wheel and to the wheel carrier frame, wherein the first wheel carrier arm and the second wheel carrier arm are on opposite sides of the wheel. Sylvester teaches a wheel carrier system comprising:
a first wheel carrier arm (first 28) configured to couple to a wheel (32) and to a wheel carrier frame; and
a second wheel carrier arm (second 28) configured to couple to the wheel and to the wheel carrier frame, wherein the first wheel carrier arm and the second wheel carrier arm are on opposite sides of the wheel (see Fig. 2).
Hornung and Sylvester are analogous because they both disclose wheel carrier systems for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hornung with the second arm means as taught by Sylvester in order to provide greater structural support to the wheel(s) and axle thereof.

Regarding claims 7 and 17, Hornung discloses a bar (86) configured to extend between the first and second wheel carrier arms of the above combination (as 86 extends along each section, as set forth in col. 9, lines 14-21), and wherein the first link (herein including connection of 86 to 90) is configured to couple to the bar.

Regarding claims 8 and 18, Hornung discloses a second link (including that of 65) configured to rotate the ground engaging tool system to transition the ground engaging tool system from the lowered position to the raised position, wherein the second link is configured to couple to the bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. An agricultural implement having a row unit with a gauge wheel, such as Wendte (US 6,827,029) or Kowalchuk et al. (US 9,968,030), teaches the limitations of at least independent claims 1 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/10/22